DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-7, 9-10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0009274 to Uchaykin et al. (Uchaykin).

	Regarding claim 1, Uchaykin discloses a shield for a cryogenic chamber, the shield comprising:
	an interior shield at least partially sandwiched within housing walls of the cryogenic chamber, the housing walls defining an action chamber, the action chamber configured to be cryogenically cooled to an action temperature, wherein the interior shield is made of a first material that acts as a superconductor at the action temperature (Uchaykin, e.g., Fig. 5 and paragraphs 56-58, interior shield in the form of stage 512 that may include at least one superconducting magnetic shield; note that the claim is directed to a shield for a cryogenic chamber; the claim does not affirmatively recite cryogenic chamber and its structures as elements of the claimed shield; accordingly the cryogenic chamber and its structures (e.g., housing walls, action chamber configured to be cryogenically cooled to an action temperature) merely related to an manner/environment in which the shield is to be employed and do not further limit the structure of the shield itself; accordingly the cryogenic chamber and its structures are not afforded patentable weight; nonetheless the examiner notes that Uchaykin at least implicitly discloses that the at least one superconducting magnetic shield of stage 512 is at least partially sandwiched within housing walls of a cryogenic chamber, with the housing walls defining an action chamber configured to be cryogenically cooled to an action temperature, because chip 530 of Fig. 5 may include a superconducting quantum processor; also not refrigeration system 501 (Fig. 5); also see paragraph 53, a refrigeration system may include at least one component selected from the group consisting of: pulse tube cryocoolers, cryogenic cycle refrigerators, adsorption pumps, gas-gap heat switches, evaporation pots, condensation surfaces, liquid helium-3 coolant, liquid helium-4 coolant, and a mixture of liquid helium-3 coolant and liquid helium-4 coolant).

	Regarding claim 2, Uchaykin discloses the shield of claim 1, further comprising one or more shield openings (see Uchaykin as applied to claim 1, interior shield in the form of stage 512 that may include at least one superconducting magnetic shield necessarily includes one or more openings to enable communication with superconducting computer processor chip 530; also see paragraph 59).

	Claim 4 recites wherein the action temperature is a cryogenic temperature.  This recitation relates to a characteristic/property of the action chamber of the cryogenic chamber.  However, the cryogenic chamber is not affirmatively recited as an element of claim 1.  Accordingly, the recitation of claim 4 is not afforded patentable weight.  Nonetheless, the examiner notes that Uchaykin as applied to claim 1 at least implicitly discloses that the action temperature is a cryogenic temperature because chip 530 of Fig. 5 may include a superconducting quantum processor.

	Regarding claim 6, Uchaykin discloses an outer shield at least partially enclosing a main chamber, the interior shield being disposed within the main chamber (Uchaykin, e.g., Fig. 5 and paragraphs 56-58, outer shield at least partially enclosing a main chamber in the form of magnetic shielding system 511, e.g., at least one mu-metal shield, with at least one superconducting magnetic shield of stage 512 being at least partially enclosed by magnetic shielding system 511).

	Regarding claim 7, Uchaykin discloses an intermediate shield disposed within the main chamber and exterior to the interior shield (see Uchaykin as applied to claim 6, Uchaykin, e.g., Fig. 5 and paragraphs 56-58, outer shield at least partially enclosing a main chamber in the form of magnetic shielding system 511, e.g., at least one mu-metal shield; Uchaykin therefore discloses that multiple outer shields may be provided, a second of which is regarded as an intermediate shield as claimed).

	Regarding claim 9, Uchaykin discloses a cryogenic chamber comprising a shield, the cryogenic chamber comprising:
	an interior housing comprising housing walls that define an action chamber, the action chamber configured to be cryogenically cooled to an action temperature (Uchaykin, e.g., Fig. 5 and paragraphs 56-58, refrigeration system 501; also see, e.g. paragraph 53; also see paragraph 58, noting nested arrangement of systems 511, 501 and 512);
	an interior shield at least partially sandwiched within the housing walls, the interior shield made of a first material that acts as a superconductor at the action temperature (Uchaykin, e.g., Fig. 5 and paragraphs 56-58, interior shield in the form of stage 512 that may include at least one superconducting magnetic shield).

	Regarding claim 10, Uchaykin discloses wherein the interior housing comprises one or more access openings and the interior shield comprises one or more corresponding shield openings (see Uchaykin as applied to claim 9, each of refrigeration system 501 and interior shield in the form of stage 512 that may include at least one superconducting magnetic shield necessarily includes one or more access openings to enable communication with superconducting computer processor chip 530; also see paragraph 59).

	Regarding claim 12, Uchaykin discloses wherein the action temperature is a cryogenic temperature (see Uchaykin as applied to claims 9-10, particularly paragraph 53).

	Regarding claim 16, Uchaykin discloses an outer housing defining a main chamber, the interior housing being within the main chamber (Uchaykin, e.g., Fig. 5 and paragraphs 56-58, outer housing defining a main chamber in the form of magnetic shielding system 511, e.g., at least one mu-metal shield, with refrigeration system 501 being within the main chamber defined by magnetic shielding system 511).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchaykin.

	Regarding claim 5, Uchaykin as applied to claim 1 is not relied upon as explicitly disclosing wherein the interior shield is made of one or more metal sheets  in connection with the arrangement of Fig. 5.  Uchaykin nonetheless discloses that shields such as mu-metal shields, cryoperm shields, and/or superconducting shields may be formed by spinning.  The examiner notes that in such cases the shield will be formed of a continuous sheet.  Moreover, the use of metals such as aluminum, tin or lead that is superconducting below a critical temperature for forming shields is known (Uchaykin, e.g., paragraph 44).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitation that the interior shield is made of one or more metal sheets does not patentably define over Uchaykin.
  
	Regarding claim 13, Uchaykin as applied to claim 10 is not relied upon as explicitly disclosing at least one of (a) one or more drive coils or (b) one or more shim coils within and/or associated with the action chamber in connection with the arrangement of Fig. 5.  Uchaykin nonetheless discloses that compensation coils may be provided around a surface of shield formed of a superconducting material in order to generate compensatory magnetic fields that interfere with, and at least partially cancel out, the magnetic fields within the shielded enclosure (Uchaykin, e.g., Fig. 3 and paragraphs 45-46).  Uchaykin’s compensation coils are regarded as drive coils and/or shim coils that are at least associated with Uchaykin’s action chamber.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Uchaykin as applied to claim 10 to include at least one of (a) one or more drive coils or (b) one or more shim coils within and/or associated with the action chamber.  In this way, in the manner disclosed by Uchaykin, compensatory magnetic fields may be provided to at least partially cancel out any magnetic fields within the shielded enclosure.

	Regarding claim 15, Uchaykin is not relied upon as explicitly disclosing wherein the housing walls are made of metal.  The examiner takes Official notice of the fact that the use of metals for low-temperature service, e.g., cryogenic steels, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Uchaykin such that the housing walls (e.g., the housing walls defined by Uchaykin’s refrigeration system 501) are made from metal such as cryogenic steel in view of the suitability of such materials for low-temperature service.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Uchaykin in view of US 2009/0168286 to Berkley et al. (Berkley).

	Regarding claim 14, Uchaykin as applied to claim 13 is not relied upon as explicitly disclosing wherein the at least one of (a) one or more drive coils or (b) one or more shim coils comprises a material that acts as a superconductor at the action temperature.  Berkley discloses a compensatory magnetic shielding system that includes a superconductive shield enclosed by a compensation coil, with the compensation coil realizable using a superconducting material (Berkely, e.g., Fig. 1 and paragraph 40).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Uchaykin as applied to claim 13 such that the at least one of (a) one or more drive coils or (b) one or more shim coils comprises a material that acts as a superconductor at the action temperature in view of Berkley’s teaching that superconducting material are suitable for forming a compensation coil.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchaykin in view of US 2019/0182995 to Sterling et al. (Sterling).

	Regarding claim 17, Uchaykin as applied to claim 16 discloses an outer shield cladding an exterior of the outer housing (see Uchaykin as applied to claim 16, Uchaykin, e.g., Fig. 5 and paragraphs 56-58, outer housing defining a main chamber in the form of magnetic shielding system 511, e.g., at least one mu-metal shield; Uchaykin therefore discloses that shielding system 511 may comprise multiple mu-metal shields, a first mu-metal shield is regarded as the outer housing of claim 16, a second mu-metal housing surrounding the first mu-metal shield is regarded as an outer shield as claimed).  Additionally, or in the alternative, Sterling discloses a magnetic shielding system that employs multiple magnetic shields, for example, shield 908c may be regarded as shield housing components contained therein, and shield 908d may be regarded as an outer shield cladding an exterior of the shield 908c (Sterling, e.g., Fig. 9).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Uchaykin as applied to claim 16 to include an outer shield cladding an exterior of the outer housing for at least the reason that this would further shield Uchaykin’s superconducting computer processor chip 530 from magnetic interference.

	Regarding claim 18, Uchaykin in view of Sterling as applied to claim 17 is not relied upon as explicitly disclosing an intermediate shield disposed within the main chamber and exterior to the interior housing.  Sterling discloses an intermediate shield disposed within the main chamber and exterior to an interior housing (Sterling, e.g., Fig. 9, intermediate shield in the form of inner shielding layer 912 disposed within a main chamber defined by shield 908c and exterior to an interior housing, e.g., system 904 (which is understood to be a refrigeration system)).  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Uchaykin in view of Sterling as applied to claim 17 to include an intermediate shield disposed within the main chamber and exterior to the interior housing for at least the reason that this would reduce sensitivity to perturbations (Sterling, e.g., paragraph 72).

Allowable Subject Matter
Claims 3, 8, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 would be allowable by virtue of its dependence from claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2017/0178018 relates to systems and articles for use with superconducting devices.
	US 2011/0237442 relates to providing an environment with low magnetic fields and/or low magnetic field gradients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R MILLER/Primary Examiner, Art Unit 2863